Appeal Dismissed and Memorandum Opinion filed February 25, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00903-CV

  MARVIN ROHLING D/B/A TARGET MARKET MEDIA GROUP AND
            D/B/A BOTTOM LINE SIGNS, Appellant
                                        V.

                  LONE STAR SANDWICH, LLC, Appellee

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1108956

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed September 30, 2019. The notice of
appeal was filed November 6, 2019. To date, our records show that appellant has
not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees
in civil cases unless party is excused by statute or by appellate rules from paying
costs). See Tex. Gov’t Code § 51.207 (appellate fees and costs).
      On January 14, 2020, this court ordered appellant to pay the appellate filing
fee on or before January 24, 2020, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                         2